BRIGHT, Senior Circuit Judge,
concurring.
I concur in the judgment of the majority; however, I write separately to express my differences with regard to the standing issue.
The majority gratuitously decided that the authors of the MMPI had no copyright interest in the articles in question. This determination, however, ignores the fact that there may have been some private agreement between the university and the authors entitling the authors to retain some interest in the articles. In any event, the determination is unnecessary. It is clear, as the majority held, that the university established its chain of title to the 1940 Journal of Pyschology as the assignee of the publisher’s copyright and that it presented certificates of registration and renewal of copyright for most of the other MMPI works. Thus it was unnecessary for the majority to determine what interest, if any, the authors may have retained in the articles. Furthermore, because the majority correctly determined that the university established its chain of title as assignee of the publisher’s copyright and through registration and renewal of copyrights on its own, any discussion of the Goodis case is unnecessary to a resolution of the standiiig issue.